The ground upon which the plaintiffs in error objected to the introduction of certified copies of the deed from Cochran to Thayer was, that the acknowledgment was not in compliance with the requirements of the law, and that the clerks of the different counties had no authority to record the deed, for which reasons the certified copies were not admissible. The validity of the acknowledgment was necessarily passed upon and determined by this court in sustaining the assignment made by the plaintiffs in error. But it is earnestly contended, upon this motion for a rehearing, that the certificate of acknowledgment is sufficient under the law and that the certified copies were admissible for all purposes. We have re-examined the question and have considered the following authorities which are cited and mainly relied upon to sustain the claim: Bronson v. Scanlan, 59 Tex. 222; Pasture Co. v. Preston, 65 Tex. 448, and Snowden v. Rush,69 Tex. 593. The official report of Bronson v. Scanlan does not show the fact, but an examination of the original record discloses that the body of the deed contained all the requirements of a valid acknowledgment and justified the statement of Chief Justice Willie that "the acknowledgment is contained in the body of the deeds instead of at the foot, being simultaneous with their execution. It contains all of the requisites of the proof as required by our statute for admitting deeds to record." Neither of the cases cited sustain the acknowledgment to the deed in question. We see no reason to change our opinion as to the proper construction of article 2306, Revised Civil Statutes. If the fact that the deed from Cochran to Thayer was transcribed upon the record of deeds in the counties named is material to any issue in the case, it can be proved according to the common law, but not by a copy certified to by the clerk.
Motion overruled.